Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with W.R. Duke Taylor on August 29th, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 12, Line 4, “a ventilator” has been changed to -- the ventilator --
In Claim 17, 
Lines 1-2, “the several radially extending ribs” has been changed to -- several respective radially extending ribs --
Line 4, “three ribs” has been changed to -- three ribs of the radially extending ribs --
Line 5, “two ribs” has been changed to -- two ribs of the radially extending ribs --
In Claim 22, Line 1, “a housing” has been changed to  -- the housing --



Response to Amendment/Remarks
	Applicant’s amendments and/or arguments along with the Examiner’s amendment above overcome all prior claim objections and 112(b) rejections set forth in the prior Office Action mailed 6/24/2022. Furthermore, Independent Claim 12 which includes limitations directed to a configuration of the shaft base including asymmetrically embodied ribbing formed from several webs or ribs arranged in a star shape is neither disclosed nor taught by the cited art in the prior Office Action. Consequently, the application is now in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sabbir Hasan/Primary Examiner, Art Unit 3745